Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Janda Kay             Appeal from the 8th District Court of Rains
 Mason and Christian Richard Mason and In               County, Texas (Tr. Ct. No. 10,368).
 the Interest of E.M.A., a Child                        Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 No. 06-19-00058-CV                                     Stevens participating.




       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED FEBRUARY 6, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk